       Case 4:18-cv-01188-JPW Document 53 Filed 08/10/21 Page 1 of 14




              IN THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF PENNSYLVANIA
CHIGOZIE ACHEBE,                          :    Civil No. 4:18-CV-01188
                                          :
             Plaintiff,                   :
                                          :
             v.                           :
                                          :
BLOOMSBURG UNIVERSITY OF                  :
PENNSYLVANIA,                             :
                                          :
             Defendant.                   :    Judge Jennifer P. Wilson
                                MEMORANDUM
       This is an employment discrimination case that is currently before the court

on Defendant’s motion for summary judgment. For the reasons that follow, the

motion is granted.

                              PROCEDURAL HISTORY

      Plaintiff Chigozie Achebe (“Achebe”) initiated this case through the filing of

a complaint on June 11, 2018. (Doc. 1.) In the complaint, Achebe, a former

employee of Defendant Bloomsburg University of Pennsylvania (“Bloomsburg” or

“the university”), alleges that she was subjected to employment discrimination in

violation of federal law. (Id.) She raises claims under Title VII of the Civil Rights

Act of 1964; the Age Discrimination in Employment Act (“ADEA”); 42 U.S.C. §

1981; and 42 U.S.C. § 1983. (Id.) Bloomsburg answered the complaint on

September 28, 2018. (Doc. 7.)



                                          1
        Case 4:18-cv-01188-JPW Document 53 Filed 08/10/21 Page 2 of 14




      Following the end of discovery, Bloomsburg filed the instant motion for

summary judgment on November 30, 2020, along with a supporting brief and a

statement of material facts. (Docs. 37, 41–42.) Achebe filed a brief in opposition

to the motion, along with a response to the statement of material facts and a

counter-statement of material facts on December 30, 2020. (Docs. 45, 46, 46-3.)

Bloomsburg filed a reply brief and a response to Achebe’s counter-statement on

February 3, 2021. (Docs. 50–51.) In its reply brief, Bloomsburg additionally

argues that Achebe’s counter-statement of material facts should be stricken from

the record because it does not comply with the Local Rules of this district. (Doc.

50, pp. 12–13.) With briefing on the motion for summary judgment having

concluded, it is now ripe for the court’s disposition.

                                    JURISDICTION

      This court has jurisdiction under 28 U.S.C. § 1331, which allows a district

court to exercise subject matter jurisdiction in civil cases arising under the

Constitution, laws, or treaties of the United States.

                               STANDARD OF REVIEW

      A court may grant a motion for summary judgment when “there is no

genuine dispute as to any material fact and the movant is entitled to judgment as a

matter of law.” Fed. R. Civ. P. 56(a). A dispute of fact is material if resolution of

the dispute “might affect the outcome of the suit under the governing law.”
                                           2
        Case 4:18-cv-01188-JPW Document 53 Filed 08/10/21 Page 3 of 14




Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). Summary judgment is

not precluded by “[f]actual disputes that are irrelevant or unnecessary.” Id. “‘A

dispute is genuine if a reasonable trier-of-fact could find in favor of the

nonmovant’ and ‘material if it could affect the outcome of the case.’” Thomas v.

Tice, 943 F.3d 145, 149 (3d Cir. 2019) (quoting Lichtenstein v. Univ. of Pittsburgh

Med. Ctr., 691 F.3d 294, 300 (3d Cir. 2012)).

      In reviewing a motion for summary judgment, the court must view the facts

in the light most favorable to the non-moving party and draw all reasonable

inferences in that party’s favor. Jutrowski v. Twp. of Riverdale, 904 F.3d 280, 288

(3d Cir. 2018) (citing Scheidemantle v. Slippery Rock Univ. State Sys. of Higher

Educ., 470 F.3d 535, 538 (3d Cir. 2006)). The court may not “weigh the evidence”

or “determine the truth of the matter.” Anderson, 477 U.S. at 249. Instead, the

court’s role in reviewing the facts of the case is “to determine whether there is a

genuine issue for trial.” Id.

      The party moving for summary judgment “bears the initial responsibility of

informing the district court of the basis for its motion, and identifying those

portions of ‘the pleadings, depositions, answers to interrogatories, and admissions

on file, together with the affidavits, if any,’ which it believes demonstrate the

absence of a genuine issue of material fact.” Celotex Corp. v. Catrett, 477 U.S.

317, 323 (1986) (quoting Fed. R. Civ. P. 56(c)). The non-moving party must then
                                           3
        Case 4:18-cv-01188-JPW Document 53 Filed 08/10/21 Page 4 of 14




oppose the motion, and in doing so “‘may not rest upon the mere allegations or

denials of [its] pleadings’ but instead, ‘must set forth specific facts showing that

there is a genuine issue for trial. Bare assertions, conclusory allegations, or

suspicions will not suffice.’” Jutrowski, 904 F.3d at 288–89 (quoting D.E. v. Cent.

Dauphin Sch. Dist., 765 F.3d 260, 268–69 (3d Cir. 2014)).

      Summary judgment is appropriate where the non-moving party “fails to

make a showing sufficient to establish the existence of an element essential to that

party’s case, and on which that party will bear the burden of proof at trial.”

Celotex, 477 U.S. at 322. “The mere existence of a scintilla of evidence in support

of the plaintiff’s position will be insufficient; there must be evidence on which the

jury could reasonably find for the plaintiff.” Anderson, 477 U.S. at 252. “Where

the record taken as a whole could not lead a rational trier of fact to find for the

non-moving party, there is no genuine issue for trial.” Matsushita Elec. Indus. Co.,

Ltd. v. Zenith Radio Corp., 475 U.S. 574, 587 (1986).

                                  MATERIAL FACTS

      In May 2015, Achebe was employed by Bloomsburg as an assistant

professor and served as the university’s director of the Act 201 program. She was

the only African American director in her department, though her supervisor, Scott

Richardson, was also African American. (Doc. 42, ¶¶ 5, 6; Doc. 45, ¶¶ 5, 6.)



                                           4
       Case 4:18-cv-01188-JPW Document 53 Filed 08/10/21 Page 5 of 14




Achebe thought that Richardson was a bad manager because he was outspoken,

negative, disrespectful, aggressive, and arrogant. (Doc. 42, ¶ 7; Doc. 45, ¶ 7.)

      While Achebe was employed by Bloomsburg, Richardson reassigned some

of her duties to white staff members. (Doc. 42, ¶ 8; Doc. 45, ¶ 8.) Richardson also

directed Achebe to meet with him regularly, first on a weekly basis and then on a

daily basis, and requested that Achebe send him courtesy copies of her emails.

(Doc. 42, ¶¶ 12–13; Doc. 45, ¶¶ 12–13.) Achebe believed that such treatment by

Richardson was an attempt by Richardson to make her look incompetent and

believed that this was motivated by her age and race. (Doc. 42, ¶¶ 18–19; Doc. 45,

¶¶ 18–19.)

      During the course of her employment, Achebe inadvertently included some

students’ social security numbers in an email that should not have contained such

information. (Doc. 42 ¶ 15; Doc. 45, ¶ 15.) In addition, after having a meeting

with Dr. Richardson that upset her, Achebe failed to appear at a conference at

which she was scheduled to appear in March 2017, instead going home without

notifying anyone that she would not be attending the conference. (Doc. 42, ¶ 16;

Doc. 45, ¶ 16.)

      Achebe filed a grievance with the university’s Department of Equity and

Accommodation on October 17, 2017. (Doc. 42, ¶ 20; Doc. 45, ¶ 20.) The

department advised her to file a grievance with her labor union, and she
                                          5
       Case 4:18-cv-01188-JPW Document 53 Filed 08/10/21 Page 6 of 14




subsequently did so. (Doc. 42, ¶ 21; Doc. 45, ¶ 21.) Achebe later filed a complaint

with the Pennsylvania Human Relations Commission and the federal Equal

Employment Opportunity Commission in January 2018. (Doc. 42, ¶ 22; Doc. 45, ¶

22.) Achebe’s employment with Bloomsburg ended in May 2018, and

Richardson’s employment with the university ended in August 2018. (Doc. 42 ¶¶

24–25; Doc. 45 ¶¶ 24–25.)

                                    DISCUSSION

   A. Achebe’s Counter-Statement of Facts Is Stricken from the Record

      At the outset, the court will address Bloomsburg’s argument that Achebe’s

counter-statement of material facts should be stricken from the record because it

does not comply with the Local Rules. Under Local Rule 56.1, the party opposing

a motion for summary judgment is required to file “a separate, short and concise

statement of the material facts, responding to the numbered paragraphs” in the

moving party’s statement of material facts. M.D. Pa. L.R. 56.1. The rule does not

permit a non-moving party to file an additional statement of material facts that

does not respond to the moving party’s statement. See, e.g., Farmer v. Decker, 353

F. Supp. 3d 342, 347 n.1 (M.D. Pa. 2018) (disregarding non-movant’s additional

statement of facts for non-compliance with Local Rule 56.1); Barber v. Subway,

131 F. Supp. 3d 321, 322 n.1 (M.D. Pa. 2015) (noting that a separate statement that

is not responsive to movant’s statement “is neither contemplated nor permitted by
                                          6
       Case 4:18-cv-01188-JPW Document 53 Filed 08/10/21 Page 7 of 14




the Local Rules”); see also, e.g., Rau v. Allstate Fire & Cas. Ins. Co., 793 F. App’x

84, 87 (3d Cir. 2019) (upholding district court’s decision to strike counter-

statement of facts under Local Rule 56.1). Accordingly, the court will disregard

Achebe’s counter-statement of material facts because it does not comply with

Local Rule 56.1.

   B. Defendant Is Entitled to Summary Judgment as to Achebe’s ADEA and
      § 1983 Claims Because Achebe Concedes Those Claims

      Turning to the merits of Defendant’s motion for summary judgment, the

court will first address Achebe’s claims under the ADEA and 42 U.S.C. § 1983.

Defendant has moved for summary judgment as to both of those claims, see Doc.

41, pp. 2–4, and Achebe concedes in her opposition brief that Defendant should be

granted summary judgment as to both claims. (See Doc. 46, p. 2 (“Plaintiff is not

proceeding with her causes of action under the ADEA or 42 U.S.C. § 1983.”).)

Accordingly, the court will grant Defendant summary judgment as to the ADEA

and § 1983 claims.

   C. Defendant Is Entitled to Summary Judgment as to Any Retaliation
      Claims or Claims Based on Achebe’s Termination

      Although Achebe raises several arguments at the summary judgment stage

pertaining to retaliation claims and claims based on her termination from

Bloomsburg, Defendant is entitled to summary judgment as to those claims

because they were not raised in Achebe’s complaint.
                                          7
        Case 4:18-cv-01188-JPW Document 53 Filed 08/10/21 Page 8 of 14




      The scope of a case is defined by the plaintiff’s complaint. Two Two v.

NAPA Transp., Inc., No. 1:17-CV-02222, 2020 WL 5370039, at *7 (M.D. Pa. Sept.

8, 2020) (citing State of Nebraska v. State of Wyoming, 515 U.S. 1, 8 (1995)).

“Accordingly, a complaint must give defendants ‘fair notice’ of what claims a

plaintiff is raising against the defendants and the grounds upon which the claims

rest.” Id. (quoting Carpenters Health v. Mgmt. Resource Sys. Inc., 837 F.3d 378,

384 (3d Cir. 2016)).

      In this case, Achebe’s Title VII and § 1981 claims are based on a hostile

work environment theory. There are no allegations in the complaint pertaining to

any retaliation claims or claims based on Achebe’s termination, nor are there any

such claims raised in the complaint. (See Doc. 1.) Although Count I of the

complaint states that it is for “Title VII violations,” the allegations in the complaint

make clear that it is meant to raise a hostile work environment claim. See, e.g.,

Doc. 1, ¶ 24 (“During the course of her employment, Dean Scott Richardson

perpetuated a hostile and discriminatory workplace for Plaintiff as a 64-year-old

African American female.”); id. ¶ 34 (“Richardson continues to create a toxic

hostile workplace environment with intimidation and vicarious bullying tactics. . .

.”); cf. Two Two 2020 WL 5370039, at *7 (construing identically labeled claim of

“Title VII violations” as exclusively raising a race discrimination claim because



                                           8
        Case 4:18-cv-01188-JPW Document 53 Filed 08/10/21 Page 9 of 14




nothing in the complaint made “any mention—let alone a claim—of a hostile work

environment, retaliation, or negligence.”).

      Furthermore, the fact that a hostile work environment claim has been raised

does not automatically imply that a plaintiff has also raised a disparate treatment or

retaliation claim, as all three are distinct legal claims that require different proof.

See, e.g., Two Two 2020 WL 5370039, at *7; Rospendowski v. Columbia Cty.

Sheriff, No. No. 4:16-CV-00526, 2020 WL 5602967, at *3 (M.D. Pa. Sept. 18,

2020) (“Disparate treatment claims and hostile work environment claims are

distinct from one another and are based on different legal theories.”). Accordingly,

Bloomsburg is entitled to summary judgment as to any retaliation claims and any

claims based on Achebe’s termination, as no such claims were raised in Achebe’s

complaint.

      D. Defendant Is Entitled to Summary Judgment as to Achebe’s Hostile
         Work Environment Claim

      To succeed on a hostile work environment claim under Title VII, a plaintiff

must establish that: (1) the plaintiff suffered intentional discrimination because of

her membership in a protected class; (2) the discrimination was pervasive or

severe; (3) the discrimination detrimentally affected the plaintiff; (4) the

discrimination would have detrimentally affected a reasonable person of the same

protected class; and (5) the defendant is vicariously liable for the discrimination.

                                            9
        Case 4:18-cv-01188-JPW Document 53 Filed 08/10/21 Page 10 of 14




Mandel v. M & Q Packaging Corp., 706 F.3d 157, 167 (3d Cir. 2013); Carver v.

City of Trenton, 420 F.3d 243, 262 (3d Cir. 2005).

       In this case, Bloomsburg argues that it should be granted summary judgment

as to Achebe’s hostile work environment claim because there is no evidence of

intentional discrimination based on race or sex, because Bloomsburg cannot be

held vicariously liable for Richardson’s actions in creating any hostile work

environment, and because the circumstances would not detrimentally affect a

reasonable person in Achebe’s position. (Doc. 41, pp. 4–10.) Bloomsburg further

argues that it is entitled to summary judgment under the Faragher-Ellerth defense1

because it did not knowingly permit a hostile work environment and because it

took reasonable steps to investigate and remediate any alleged harassment. (Id. at

10–14.)

       Achebe argues that there is sufficient evidence for her hostile work

environment claim to go to trial based on a complaint that she made to Bloomsburg

officials in 2017 about Richardson’s behavior. (Doc. 46.)2 Achebe also argues

that she can establish that she was subjected to a hostile work environment based




1
 See Faragher v. City of Boca Raton, 524 U.S. 775 (1998); Burlington Indus., Inc. v. Ellerth,
524 U.S. 742 (1998).
2
 The text of the 2017 complaint is attached as an exhibit to Achebe’s brief and is docketed at
Doc. 46-15, pp. 48–52.)
                                                10
         Case 4:18-cv-01188-JPW Document 53 Filed 08/10/21 Page 11 of 14




on sex because two of her coworkers, Karen Hammond and Theresa Bloskey, had

made complaints to Bloomsburg about the way Richardson treated women in the

office. (Id. at 10.)

         Having reviewed the parties’ arguments, the court will grant Bloomsburg’s

motion for summary judgment as to the hostile work environment claim for several

reasons. First, the only evidence Achebe offers to support her claim that she was

subjected to a hostile work environment based on race is her 2017 complaint to

Bloomsburg officials, but that complaint constitutes hearsay and hearsay evidence

can only be considered on a motion for summary judgment if it is “capable of

admission at trial.” Shelton v. Univ. of Medicine & Dentistry of N.J., 223 F.3d 220,

226 n.7 (3d Cir. 2000) (citing Steelwagon Mfg. Co. v. Tarmac Roofing Sys., Inc.,

63 F.3d 1267, 1275 n.17 (3d Cir. 1995)). Plaintiff has not identified any exception

to the hearsay rule that would render this hearsay evidence capable of admission at

trial.

         Second, even assuming that the 2017 complaint could be admitted at trial, it

does not establish that Achebe suffered any pervasive or severe discrimination.

The actions that Richardson allegedly took—undermining Achebe’s decisions,

using a demeaning tone, and deliberately misinterpreting Achebe’s statements—

simply do not rise to the level of severe or pervasive discrimination. See

Burlington Northern & Santa Fe Ry. Co. v. White, 548 U.S. 53, 68 (2006)
                                           11
       Case 4:18-cv-01188-JPW Document 53 Filed 08/10/21 Page 12 of 14




(“Title VII . . . does not set forth ‘a general civility code for the American

workplace. . . .’ An employee’s decision to report discriminatory behavior cannot

immunize that employee from those petty slights or minor annoyances that often

take place at work and that all employees experience.” (quoting Oncale v.

Sundowner Offshore Servs., Inc., 523 U.S. 75, 80 (1998))).

      Third, there is no evidence that any discrimination Achebe suffered was

because of her race. The only evidence Achebe offers to prove that she suffered

discrimination based on race is her 2017 complaint, which Achebe characterizes as

a complaint that “Richardson was neither nor [sic] disrespectful to anyone else,”

that Achebe “was the only black Director supervised by Richardson and everyone

else was white” and that “Richardson did not speak to white employees in the same

hostile and disrespectful way, that he spoke to her.” (Doc. 46, p. 9.) The actual

text of the 2017 complaint, however, does not support Achebe’s characterization.

Although Achebe complained in 2017 of adverse treatment from Richardson,

nowhere in the 2017 complaint did she indicate in any way that she suffered that

adverse treatment because of her race or that she was treated differently from her

white coworkers on the basis of race. (See Doc. 46-15, pp. 48–52.) Accordingly,

the 2017 complaint does not support the conclusion that Achebe suffered

discrimination based on race.



                                           12
       Case 4:18-cv-01188-JPW Document 53 Filed 08/10/21 Page 13 of 14




      Achebe’s claim that she was subjected to a hostile work environment on the

basis of sex also fails. The only evidence Achebe offers to support this claim is

that two other women—Karen Hammond and Theresa Bloskey—had complained

about Richardson’s treatment of them. (See Doc. 46, p. 10.) Achebe has not

produced any evidence that she herself was subjected to a hostile work

environment on the basis of sex.

      E. Defendant Is Entitled to Summary Judgment as to Achebe’s § 1981
         Claim

      Finally, the court will address Achebe’s claim under 42 U.S.C. § 1981.

Section 1981 provides in relevant part that “[a]ll persons within the jurisdiction of

the United States shall have the same right in every State and Territory to make

and enforce contracts . . . as is enjoyed by white citizens.”

      Defendant argues that it should be granted summary judgment as to

Achebe’s § 1981 claim because Achebe “does not complain about any injury

stemming from her contract with Bloomsburg.” (Doc. 41, p. 15.) Achebe argues

to the contrary that she has properly raised a § 1981 claim because she was

terminated based on her race. (Doc. 46, p. 15.) As noted above, however, there

are no allegations in the complaint pertaining to Achebe’s termination from

Bloomsburg. (See generally Doc. 1.) Accordingly, the court will grant

Bloomsburg’s motion for summary judgment as to the § 1981 claim.

                                          13
      Case 4:18-cv-01188-JPW Document 53 Filed 08/10/21 Page 14 of 14




                                 CONCLUSION

      For the foregoing reasons, Bloomsburg’s motion for summary judgment is

granted. An appropriate order follows.

                                     s/Jennifer P. Wilson
                                     JENNIFER P. WILSON
                                     United States District Court Judge
                                     Middle District of Pennsylvania

Dated: August 10, 2021




                                         14
